PEATROSS, J.
Pefendant was originally charged by bill of information with distribution of cocaine, a violation of La. R.S. 40:967(A). In accordance with a plea agreement, a pre-sentence investigation report was filed, Defendant pled guilty as charged, potential sentencing exposure was capped at 20 years and the State agreed not to file a habitual offender bill of information against Defendant. On February 1, 2010, the trial judge sentenced Defendant to 20 years’ imprisonment at hard labor with the first two years to be served without the benefit of parole, probation or suspension of sentence. Defendant was given credit for time served and the sentence was ordered to run concurrent to any other sentence Defendant was serving.
|sBefore this court is a motion to withdraw filed by Defendant’s appellate counsel. For the reasons stated herein, we grant the motion to withdraw and affirm Defendant’s conviction and sentence.

PROCEDURAL HISTORY AND DISCUSSION

Defendant’s appellate counsel has filed an Anders/Benjamin brief seeking to withdraw alleging that he could find no non-frivolous issues to raise on appeal. See Anders v. State of Cal., 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); State v. Jyles, 96-2669 (La.12/12/97), 704 So.2d 241; State v. Mouton, 95-0981 (La.4/28/95), 653 So.2d 1176; State v. Benjamin, 573 So.2d 528 (La.App. 4th Cir.1990). The brief outlines the procedural history of the case and the evidence presented during the guilty plea hearing, including the video and audio recordings taken of the drug transaction wherein Defendant sold cocaine to the police informant. The brief also contains “a detailed and reviewable assessment for both the defendant and the appellate court of whether the appeal is worth pursuing in the first place.” Jyles, supra. Defense counsel has further verified that he has mailed copies of the motion to withdraw and his brief to Defendant in accordance with Anders, Jyles, Mouton and Benjamin, supra.
The State has filed a letter in lieu of an appellate brief in this matter, concurring that there are no nonfrivolous issues to *405raise on appeal. On |4September 8, 2010, this Court rescinded the previously fixed pro se briefing deadline and notified Defendant that he may file an appellate brief in this matter within 30 days of the order and request to view the appellate record within 10 days of the order. Defendant has not requested the record and has not filed an appellate brief in this case.
This Court has conducted an error patent review of the appellate record and no errors patent were found. Furthermore, the record and the plea agreement support Defendant’s sentence of 20 years’ imprisonment at hard labor with the first two years to be served without the benefit of parole, probation or suspension of sentence. State v. Young, 96-0195 (La.10/15/96), 680 So.2d 1171; State v. Foster, 42,212 (La.App.2d Cir.8/15/07), 962 So.2d 1214.

CONCLUSION

For the foregoing reasons, the motion to withdraw is granted and Defendant’s conviction and sentence are affirmed.
AFFIRMED.